--------------------------------------------------------------------------------

Ex. 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
WITH SILVERLEAF RESORTS, INC.




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made between
SILVERLEAF RESORTS, INC., a Texas corporation (“Silverleaf”), and ROBERT E. MEAD
(the “Employee”).




R E C I T A L S:


 
A.
Employee is a key executive officer and employee of Silverleaf;





 
B.
Employee is currently employed by Silverleaf under an Amended, Extended and
Restated Employment Agreement dated effective January 1, 2006 (the “Existing
Agreement”) which has a Term ending December 31, 2008; and





 
C.
Silverleaf and Employee now desire to amend the Existing Agreement as set forth
herein.





NOW, THEREFORE, in consideration of the premises and terms hereinafter set
forth, the Existing Agreement is hereby amended, extended and restated as
follows:




A G R E E M E N T:




Section 1.              Employment.  Employee's employment with Silverleaf as
Chief Executive Officer is hereby continued, effective as of the Effective Date
until December 31, 2008 (the “Term”), unless sooner terminated pursuant to the
termination provisions of this Agreement.  Employee may not engage in other
employment while he or she is in the employ of Silverleaf pursuant to this
Agreement.
 
 
Section 2.              Duties.  Employee agrees to devote such time, attention
and energies as are necessary to fulfill his or her duties as reasonably
specified by the Board of Directors of Silverleaf from time to time for an
employee of Employee’s position.  Employee further agrees that he or she will
promote the best interests and welfare of Silverleaf and shall perform any and
all duties to the best of his or her abilities.  The Employee shall:

 
 

--------------------------------------------------------------------------------

 


(a)            Non-Competition:  Not render to others, during his or her
employment with Silverleaf, service of any kind for compensation or promote,
participate or engage in any other business activity which would conflict or
interfere with the performance of his or her duties or loyalty under this
Agreement, including, but not limited to, participating in the promotion or sale
of products or services for a competitor of Silverleaf or otherwise engage in
business with such competitor;


(b)            Regulatory Laws:  Abide by all applicable statutes, rules and
regulations of each jurisdiction in which the Company does business, including
but not limited to all rules and regulations of the Securities & Exchange
Commission (“SEC”); and


(c)            Silverleaf Rules:  Abide by all rules, regulations, and policies
issued by Silverleaf, which are pertinent to Employee's duties and obligations.
 
 
Section 3.               Compensation.  As the compensation (“Compensation”) for
the services rendered pursuant to this Agreement:
 
(a)            Base Compensation:  Silverleaf shall pay Employee base
compensation computed at the annual rate of Nine Hundred Twenty-Five Thousand
and No/100 Dollars ($925,000.00), payable in semi-monthly payments on the 15th
day and the last day of each month.


(b)            Other Plans:  Employee shall be entitled to participate in any
bonus, incentive, stock option or other compensation plans of Silverleaf only to
the extent the Compensation Committee and/or the Board of Directors of
Silverleaf may deem appropriate from time to time.


(c)            Vehicle Expenses:  Silverleaf shall pay all reasonable expenses
associated with the Company's use of Employee's vehicle.


(d)            Fringe Benefits:  Silverleaf shall provide Employee health
insurance under its group plans, as they may exist from time to time.  The cost
of any coverage of any of the Employee's family members under Silverleaf's group
plan shall be paid by the Employee.  The Employee shall also be entitled to such
vacation time, sick leave and other fringe benefits as may be specified by the
Board of Directors of Silverleaf from time to time for its executive personnel.


(e)            Use of Company Airplane: Employee shall be entitled to the
charter-free use of Silverleaf’s airplane for personal purposes up to a maximum
of fifty (50) hours during each calendar year of the term of this
Agreement.  Silverleaf shall be obligated to provide this charter-free use for
only so long as Silverleaf maintains ownership of an airplane for use in its
business operations.  Silverleaf shall also report the use as additional
compensation as required by the applicable regulations and rules of the Internal
Revenue Service.

 
-2-

--------------------------------------------------------------------------------

 
 
Section 4.              Termination Payments. If Employee’s employment with
Silverleaf is terminated prior to a Change of Control, the payment to Employee
of all compensation earned to the date of termination (the “Earned
Compensation”) shall be in full satisfaction of all of Employee’s claims against
Silverleaf under this Agreement and Employee shall be entitled to no other
termination pay.  If Employee’s employment is terminated after a Change of
Control and during the Term or any extended Term of this Agreement, then the
following provisions shall apply:


(a)            Good Cause or Voluntary Termination:  If Silverleaf terminates
Employee’s employment for Good Cause, or if Employee voluntarily terminates
Employee’s employment other than for Good Reason, then Employee shall be
entitled to the Earned Compensation only.


(b)            No Good Cause or Good Reason:  If Silverleaf terminates
Employee’s employment other than for Good Cause, or if Employee terminates
Employee’s employment for Good Reason, then Employee shall be entitled to the
Earned Compensation and to Severance Pay.  For this purpose, Severance Pay means
an amount of compensation equal to two (2) times the sum of Employee’s base
compensation as set forth in Section 3(a) above plus any discretionary bonuses
granted to Employee during the calendar year in which the Change in Control
occurs, but exclusive of any fringe benefits, vehicle usage and similar non-cash
items.  The Severance Pay shall be payable in a lump sum within thirty (30) days
after the termination of employment.  As a condition precedent to the payment of
the Severance Pay, Employee agrees to execute and deliver to Silverleaf a
general release of Silverleaf and its affiliates from any and all other claims
that Employee might have against Silverleaf and its affiliates, the form of
which will be provided by Silverleaf.


(c)            Death or Incapacity:  If Employee’s employment is terminated
because of Employee’s death, or Employee’s incapacity and inability to perform
Employee’s duties hereunder due to Employee’s physical or mental illness, then
Employee shall be entitled to the Earned Compensation only.
 
 
Section 5.               Termination Payment Definitions.  For purposes of
Section 4, the following definitions shall apply:


(a)            Change of Control:  “Change of Control” shall mean the occurrence
of any of the following events after the Effective Date:


[1]           Individuals who, on the Effective Date, constitute the Board of
Directors (the “Board”) of Silverleaf (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to such date, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of Silverleaf in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of Silverleaf as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 
-3-

--------------------------------------------------------------------------------

 

[2]           The consummation of any sale, transfer or other disposition of all
or substantially all of the assets of the business of Silverleaf through one
transaction or a series of related transactions to one or more persons or
entities;


[3]           Any “Person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14 (d)(2) of the Exchange Act), other than Robert E. Mead, is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Silverleaf representing more than 50%
of the combined voting power of Silverleaf’s then outstanding securities
eligible to vote for the election of the Board;


[4]           The consummation of a merger, consolidation, reorganization,
statutory share exchange or similar form of corporate transaction involving
Silverleaf or any of its subsidiaries that requires the approval of Silverleaf’s
stockholders, whether for such transaction or the issuance of securities in the
transaction; or


[5]           The stockholders of Silverleaf approve a plan of complete
liquidation or dissolution.


(b)            Good Cause:  “Good Cause” shall be deemed to exist if Employee:


[1]           Willfully breaches or habitually neglects the duties that the
Employee is required to perform under the terms of this Agreement;


[2]           Willfully violates reasonable and substantial rules, regulations
or policies governing employee performance;


[3]           Willfully refuses to obey reasonable orders in a manner that
amounts to insubordination; or


[4]           Willfully commits clearly dishonest acts toward Silverleaf.


For such purposes, no act or failure to act by Employee shall be considered
“willful” unless done or omitted to be done by Employee in bad faith and without
reasonable belief that Employee’s action or omission was in the best interests
of Silverleaf or its affiliates.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for Silverleaf shall be conclusively presumed to be done,
or omitted to be done, by Employee in good faith and in the best interests of
Silverleaf.  Good Cause shall also not exist pursuant to clause [1], [2] or [3],
unless Employee has failed to correct the activity alleged to constitute Good
Cause within thirty (30) days following written notice from Silverleaf of such
activity, which notice shall specifically set forth the nature of such activity
and the corrective action reasonably sought by Silverleaf.  Notwithstanding the
foregoing, the termination of the Employee’s employment for Good Cause shall be
pursuant to the action of the Board, taken in conformity with the By-laws of
Silverleaf.

 
-4-

--------------------------------------------------------------------------------

 


(c)            Good Reason:  “Good Reason” shall mean the occurrence of any of
the following events after a Change of Control:


[1]           The failure by Silverleaf to pay Employee the compensation and
benefits due Employee under Section 3;


[2]           A material diminution in Employee’s responsibilities or authority,
or a diminution of Employee’s title;


[3]           Employee is required to relocate for purposes of Employee’s
employment with Silverleaf;


[4]           Any material breach of this Agreement by Silverleaf; or


[5]           The failure of any successor to all or substantially all of the
business and/or assets of Silverleaf to assume this Agreement.


Provided, however, Employee must give written notice to Silverleaf of the event
constituting Good Reason within thirty (30) days of Employee’s knowledge of the
event, or such event shall not constitute Good Reason.  Provided, further, Good
Reason shall not be deemed to exist unless Silverleaf fails to cure the event
giving rise to Good Reason within thirty (30) days after receipt of the written
notice from Employee.

 
 
Section 6.               Confidentiality.


(a)            Nondisclosure and Nonuse:  Employee acknowledges that during his
or her employment with Silverleaf, he or she may have access to and become
acquainted with Silverleaf Confidential Information, as defined below.  Except
as Employee's duties during his or her employment with Silverleaf may require or
Silverleaf may otherwise consent in writing, Employee agrees that he or she
shall not at any time disclose or use, directly or indirectly, either during or
subsequent to his or her employment with Silverleaf, any Silverleaf Confidential
Information.


(b)            Confidential Information:  For purposes of the foregoing
provisions, “Silverleaf Confidential Information” shall mean (1) any and all
confidential and proprietary business information and trade secrets concerning
the business and affairs of Silverleaf and its affiliates, including but not
limited to all marketing, sales and lead generation techniques, know-how and
studies, timeshare member lists, other customer and lead lists, current and
anticipated customer requirements, price lists, business plans, training
programs, computer software and programs, and computer software and data-base
technologies, systems, structures and architectures (and related processes,
formulae, compositions, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information), (2) any and all
information concerning the business and affairs of Silverleaf and its affiliates
(including but not limited to their historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials, however documented), and (3) any and all
notes, analysis, compilations, studies, summaries, and other material prepared
by or for Silverleaf and its affiliates containing or based, in whole or in
part, on any information included in the foregoing.  Provided, however,
“Silverleaf Confidential Information” shall not include information which is
generally available and known by the public, other than as a result of a breach
of this Agreement.

 
-5-

--------------------------------------------------------------------------------

 


Section 7.               Non-Interference.  Employee further agrees that during
his or her employment and for a period of two (2) years from and after the
effective date of any Termination, Employee shall not, either on his or her own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or shareholder or otherwise on behalf of any
other person, firm or corporation:  (1) carry on or be engaged or interested
directly or indirectly in, or solicit, the manufacture or sale of goods or
provision of services to any person, firm or corporation which, at any time
during his or her employment has been or is a customer or in the habit of
dealing with Silverleaf or its affiliates in their business if it would
adversely affect Silverleaf’s business, (2) endeavor, directly or indirectly, to
canvas or solicit in competition with Silverleaf or its affiliates or to
interfere with the supply of orders for goods or services from or by any person,
firm or corporation which during his or her employment has been or is a supplier
of goods or services to Silverleaf or its affiliates if it would adversely
affect Silverleaf’s business, or (3) directly or indirectly solicit or attempt
to solicit away from Silverleaf or its affiliates any of its officers, employees
or independent contractors or offer employment or business to any person who, on
or during the 6 months immediately preceding the date of such solicitation or
offer, is or was an officer, employee or independent contractor of Silverleaf or
its affiliates.
 
 
Section 8.               Noncompetition.


(a)            Covenant:  Employee covenants and agrees that he or she shall
not, for a period of two (2) years from and after the effective date of any
Termination, working alone or in conjunction with one or more other persons or
entities, for compensation or not, permit his or her name to be used by or
engage in or carry on, directly or indirectly, either for himself or herself or
as a member of a partnership or other entity or as a stockholder, investor,
officer or director of a corporation or as an employee, agent, associate or
contractor of any person, partnership, corporation or other entity, any business
in competition with the business of Silverleaf or its affiliates, as carried on
by Silverleaf or its affiliates immediately prior to the effective date of any
Termination, but only for as long as such business is carried on by (1)
Silverleaf or its affiliates or (2) any person, corporation, partnership, trust
or other organization or entity deriving title from Silverleaf or its affiliates
to the assets and goodwill of the business being carried on by Silverleaf or its
affiliates immediately prior to the effective date of any Termination, in any
county of any state of the United States in which Silverleaf or its affiliates
conducts such business or markets the products of such business immediately
prior to the effective date of any Termination.

 
-6-

--------------------------------------------------------------------------------

 

(b)            Tolling.  If Employee violates any covenant contained in this
Section, then the term of such violated covenant shall be tolled for the period
commencing on the commencement of such violation and ending upon the earlier of
(1) such time as such violation shall be cured by Employee to the reasonable
satisfaction of Silverleaf, (2) final adjudication (including appeals) of any
action filed for injunctive relief or damages arising out of such violation, and
(3) the expiration of 24 months after Termination during which no violation of
the covenant has occurred.


(c)            Reformation.  If, in any judicial proceeding, the court shall
refuse to enforce any covenant contained in this Section because the time limit
is too long, it is expressly understood and agreed between Silverleaf and
Employee that for purposes of such proceeding such time limitation shall be
deemed reduced to the extent necessary to permit enforcement of such
covenant.  If, in any judicial proceeding, the court shall refuse to enforce any
covenant contained in this Section because it is more extensive (whether as to
geographic area, scope of business or otherwise) than necessary to protect the
business and goodwill of Silverleaf and/or its affiliates, it is expressly
understood and agreed between Silverleaf and Employee that for purposes of such
proceeding the geographic area, scope of business or other aspect shall be
deemed reduced to the extent necessary to permit enforcement of such covenant.


 
Section 9.               Injunctive Relief.  Employee acknowledges that a breach
of Sections 6, 7 or 8 hereof would cause irreparable damage to Silverleaf and/or
its affiliates, and in the event of Employee's breach of the provisions of
Sections 6, 7 or 8 hereof, Silverleaf shall be entitled to a temporary
restraining order and an injunction restraining Employee from breaching such
Sections without the necessity of posting bond or proving irreparable harm, such
being conclusively admitted by Employee.  Nothing shall be construed as
prohibiting Silverleaf from pursuing any other available remedies for such
breach, including the recovery of damages from Employee.  Employee acknowledges
that the restrictions set forth in Sections 6, 7 or 8 hereof are reasonable in
scope and duration, given the nature of the business of Silverleaf and its
affiliates.  Employee agrees that issuance of an injunction restraining Employee
from breaching such Sections in accordance with their terms will not pose an
unreasonable restriction on Employee's ability to obtain employment or other
work following the effective date of any Termination.




Section 10.            Employee Investments.  Anything to the contrary herein
notwithstanding, Employee:  (1) shall not be prohibited from investing his or
her assets in such form or such manner as will not, in the aggregate, detract
from the performance by Employee of his or her duties hereunder and will not
violate the provisions of Sections 6, 7 or 8 hereof; and (2) shall not be
prohibited from purchasing stock in any publicly traded company solely as a
stockholder so long as Employee does not own (together or separately or through
his or her affiliates) more than two percent (2%) of the stock in any company,
other than Silverleaf, which is engaged in the timeshare business.

 
-7-

--------------------------------------------------------------------------------

 

Section 11.            Employee's Representations.  Employee represents and
warrants that he or she is free to enter into and perform each of the terms and
conditions hereof, and that his or her execution and performance of this
Agreement does not and will not violate or breach any other Agreement between
Employee and any other person or entity.
 
 
Section 12.            Termination.   Employee’s employment shall terminate upon
the expiration of the Term of this Agreement, or prior thereto: (1) upon written
notice by either party, at any time and for any or no reason whatsoever, at
least thirty (30) days prior to the effective date of the termination; or (2) as
of the end of the month of Employee’s death, or incapacity and inability to
perform Employee’s duties hereunder due to Employee’s physical or mental illness
(the “Termination”).  The Term of this Agreement may be extended only: (1) by
the written agreement of Employee and Silverleaf; or (2) by Silverleaf, in its
sole discretion, by the giving of written notice to Employee of a one (1) year
extension of the then Term of this Agreement, provided that Silverleaf may only
exercise this option within sixty (60) days before the expiration of the then
Term of this Agreement.  If Silverleaf unilaterally extends the Term as provided
above, Employee, in Employee’s sole discretion, may reject the extension by
giving written notice to Silverleaf within thirty (30) days of the date of
Silverleaf’s notice of the extension, in which event the Term shall not be
extended.
 
 
Section 13.            Return of Materials and Vehicles.  Employee understands
and agrees that any training manuals, sales and promotional material, vehicles
or other equipment provided to him or her by Silverleaf in connection with this
Agreement shall remain the sole property of Silverleaf, and shall be used by the
Employee exclusively for Silverleaf's benefit, except as otherwise approved by
Silverleaf.  Upon termination of this Agreement, any such material, vehicles or
other equipment shall be immediately returned to Silverleaf.




Section 14.            Non-Binding Alternate Dispute Resolution.  Except for
actions brought by Silverleaf pursuant to Section 9 hereof:
 
(a)            Agreement to Utilize:  The parties shall attempt to settle any
claim or controversy arising from this Agreement through consultation and
negotiation in good faith and a spirit of mutual cooperation prior to the
commencement of any legal action.  If such attempts fail, then the dispute shall
be mediated by a mutually accepted mediator to be chosen by the parties within
forty-five (45) days after written notice demanding mediation is sent by one
party to the other party.  Neither party may unreasonably withhold consent to
the selection of a mediator, and the parties shall share the costs of the
mediation equally.  By mutual written agreement, however, the parties may
postpone mediation until they have completed some specified but limited
discovery regarding the dispute.  The parties may also agree to replace
mediation with any other form of alternate dispute resolution (“ADR”) available
in Texas, such as a mini-trial or arbitration.

 
-8-

--------------------------------------------------------------------------------

 

(b)            Failure to Resolve:  Any dispute which the Parties cannot resolve
through negotiation, mediation or any other form of ADR, within six (6) months
of the date of the initial demand for mediation, may then be submitted to the
appropriate court for resolution.  The use of negotiation, mediation, or any
other form of ADR procedures will not be construed under the doctrines of
laches, waiver or estoppel to affect adversely the rights of either party.




Section 15.            Waiver.  Silverleaf's failure at any time to require
performance by Employee of any of the provisions hereof shall not be deemed to
be a waiver of any kind nor in any way affect the rights of Silverleaf
thereafter to enforce the provisions hereof.  In the event that either party to
this Agreement waives any provision of this Agreement or any rights concerning
any breach or default of the other party hereto, such waiver shall not
constitute a continuing waiver of any such provision or breach or default of the
other party hereto.
 
 
Section 16.            Successors, Assigns, Benefit.


(a)            Silverleaf Successors:  The provisions of this Agreement shall
inure to the benefit of and be binding upon Silverleaf, its successors, assigns
and other affiliated entities, including, but not limited to, any corporation or
other entity which may acquire all or substantially all of Silverleaf's assets
or with or into which Silverleaf may be consolidated, merged or
reorganized.  Upon any such merger, consolidation or reorganization, the term
“Silverleaf” as used herein shall be deemed to refer to any such successor
entity.


(b)            No Assignment by Employee:  The parties hereto agree that
Employee's services hereunder are personal and unique, and that Silverleaf is
executing this Agreement in reliance thereon.  This Agreement shall not be
assignable by Employee.
 
 
Section 17.            Severability.  If one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but shall be deemed
stricken and severed from this Agreement and the remaining terms of this
Agreement shall continue in full force and effect.
 
 
Section 18.            Governing Law and Venue.  This Agreement shall be deemed
to have been made and entered into in the State of Texas and its validity,
construction, breach, performance and operation shall be governed by the laws of
that state.  The obligations hereunder of Silverleaf shall be performable in
Dallas County, Texas, and venue for any suit involving this Agreement shall lie
exclusively in Dallas County, Texas.
 
 
Section 19.            Entire Understanding.  This Agreement sets forth the
entire understanding between the parties with respect to the employment of
Employee, and no other representations, warranties or agreements whatsoever have
been made by Silverleaf to Employee.  Further, this Agreement may not be
modified or amended except by another instrument in writing executed by both of
the parties.

 
-9-

--------------------------------------------------------------------------------

 

Section 20.            Notices.  All notices and communications under this
Agreement shall be sent to the parties at the following addresses or such other
addresses that the parties may subsequently designate in writing.


(a)            Silverleaf:


Silverleaf Resorts, Inc.
Attention:  Sharon K. Brayfield, President
1221 River Bend, Suite 120
Dallas, Texas  75247


(b)            Employee:


Robert E. Mead
1221 River Bend, Suite 120
Dallas, Texas  75247




Section 21.            Section Headings.  Section and paragraph headings are
inserted herein only for convenience and shall not be used to interpret any of
the provisions hereof.




Section 22.            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same original.




Section 23.             Effective Date.  This Agreement is executed on the date
set forth below, but shall be effective as of March 4, 2008 (the “Effective
Date”).


Executed this 31st day of March, 2008.

 
-10-

--------------------------------------------------------------------------------

 
 

 
“SILVERLEAF”
     
SILVERLEAF RESORTS, INC.
         
By:
/S/ SHARON K. BRAYFIELD
   
SHARON K. BRAYFIELD,
   
PRESIDENT
       
“EMPLOYEE”
           
/S/ ROBERT E. MEAD
   
ROBERT E. MEAD

 
 
-11-

--------------------------------------------------------------------------------